ACCEPTED
                                                                                    01-14-00687-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               8/6/2015 11:34:21 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                         Cause No. 01-14-00687-CV
                   ___________________________________
                                                             FILED IN
                         IN THE COURT OF APPEALS      1st COURT OF APPEALS
                      FOR THE FIRST DISTRICT OF TEXAS     HOUSTON, TEXAS
                              HOUSTON, TEXAS          8/6/2015 11:34:21 AM
                   ___________________________________CHRISTOPHER
                                                              Clerk
                                                                      A. PRINE

    THE BETTER BUSINESS BUREAU OF METROPOLITAN HOUSTON, INC.,
  THE BETTER BUSINESS BUREAU OF METROPOLITAN HOUSTON EDUCATION
  FOUNDATION, DAN PARSONS, CHRIS CHURCH, CHURCH ENTERPRISES, INC.,
   GARY MILLESON, RONALD N. MCMILLAN, D’ARTAGNAN BEBEL, MARK
          GOLDIE, CHARLIE HOLLIS, AND STEVEN LUFBURROW,
                                                 Appellants,
                                        v.
     JOHN MOORE SERVICES, INC. AND JOHN MOORE RENOVATION, LLC,
                                                 Appellees.

          Appeal from the 269th District Court of Harris County, Texas
                            Cause No. 2013-76215

                  JOHNSON, TRENT, WEST & TAYLOR, LLP’S
                    UNOPPOSED MOTION TO WITHDRAW


      COMES NOW Johnson, Trent, West & Taylor, LLP, Douglas Pritchett, Jr.,

and Tamara M. Madden (“Movants”), Counsel for Appellees John Moore Services,

Inc. and John Moore Renovation, LLC, and file this Unopposed Motion to

Withdraw pursuant to Texas Rule of Appellate Procedure 6.5 and in support

thereof would respectfully show as follows:
      1.     Seeking to consolidate its outside legal counsel, Appellants have

requested that Movants terminate their relationship and withdraw from this

representation.

      2.     The following deadlines exist:

      August 31, 2015                 Deadline to conduct mediation.

      September 2, 2015               Deadline to file Appointment and Fee
                                      Report-Mediation

      3.     John Moore Services, Inc. and John Moore Renovation, LLC will

continue to be represented by

             Lori Ann Hood
             Baker Donelson, PC
             1301 McKinney Street, Suite 3700
             Houston, Texas 77010
             (713) 286-7182
             lhood@bakerdonelson.com

      4.     Ms. Hood, as Appellees’ representative was notified of this motion

and was given an opportunity to object.

      5.     This motion is unopposed.

                                    PRAYER
      Movants ask this Court to grant this motion to withdraw.




                                          2
Respectfully submitted,

/s/ Douglas Pritchett, Jr.
Douglas Pritchett, Jr.
State Bar No. 24007877
dpritchett@johnsontrent.com
Tamara Madden
State Bar No. 00783720
tmadden@johnsontrent.com
JOHNSON, TRENT, WEST & TAYLOR, L.L.P.
919 Milam Street, Suite 1700
Houston, Texas 77002
(713) 222-2323 (Telephone)
(713) 222-2226 (Facsimile)

ATTORNEYS FOR APPELLANTS




  3
                    CERTIFICATE OF CONFERENCE
      On the 4th day of August 2015, the below-signed counsel contacted Jeffrey
Elkin, counsel for Appellee, and Lori Hood, counsel for Appellants, and was
informed that neither party opposes the relief requested in this motion.

                                     /s/ Douglas Pritchett, Jr.
                                     Douglas Pritchett, Jr.



                       CERTIFICATE OF SERVICE

      On this the 6th day of August 2015, the foregoing Unopposed Motion for
Extension of Time was served on the following persons in the manner indicated:

      Lauren B. Harris                                      Via Electronic Service
      Jeffrey R. Elkin
      M. Harris Stamey
      Porter Hedges LLP
      1000 Main Street, 36th Floor
      Houston, Texas 77002
      Attorneys for Appellee

      Lori Hood                                             Via Electronic Service
      Baker Donelson, PC
      1301 McKinney Street, Suite 3700
      Houston, Texas 77010
      Attorney for Appellant

      Don Valentine                       Via U.S. Mail, First Class, Certified
      John Moore Services, Inc.
      John Moore Renovation, LLC
      10005 W. Sam Houston Pkwy. N., Suite 200
      Houston, Texas 77084
      Representative for Appellants


                                     /s/ Douglas Pritchett, Jr.
                                     Douglas Pritchett, Jr.

                                         4